EXHIBIT 10.60

--------------------------------------------------------------------------------

PRODUCTION SERVICES AGREEMENT

BETWEEN

WYNN LAS VEGAS, LLC

3145 Las Vegas Blvd. South, Las Vegas, NV 89109, USA (“Wynn Las Vegas”),

AND

PRODUCTIONS DU DRAGON, S.A.

Rue de Belle Vue 23-7100 La Louvière - Belgique, Europe (“Dragon”)

DATED

October 31, 2002

--------------------------------------------------------------------------------

WHEREAS Wynn Las Vegas wishes to produce and present an aquatic live show
(the “Show”) based and developed on a concept which has been approved by it and
which is described in a document entitled “Genesis” dated October 2001
(the “Show Concept”), at the Le Rêve resort in Las Vegas, Nevada (“Le Rêve”);

WHEREAS Wynn Las Vegas has entered into a License Agreement with Calitri
Services and Licensing Limited Liability Company (“Calitri”) pursuant to which
Wynn Las Vegas has been granted an exclusive license to produce and present live
performances of the Show at Le Rêve and to create, manufacture, produce, sell
and distribute derivative products, merchandise and publications relating to the
Show;

WHEREAS Wynn Las Vegas will finance, produce and present the Show at Le Rêve and
requires the services of Dragon to co-produce the Show with it and Calitri, act
as executive producer and project manager in relation with the production of the
Show, and ensure the artistic follow-up and coordination of the Show after the
opening;

WHEREAS Wynn Las Vegas also requires the services of Dragon to collaborate with
Wynn Las Vegas and Calitri, assist in designing, manufacturing and producing the
sets, theatrical and acrobatic equipment and costumes for the Show, cast and
train the artists and performers who will be part of the Show, and commence
rehearsing and preparing the Show in Belgium and in Las Vegas;

WHEREAS Dragon has reviewed the Show Concept, and agrees to provide all of such
services to Wynn Las Vegas.



--------------------------------------------------------------------------------

Now, therefore, in consideration of the mutual covenants herein contained the
parties hereto agree as follows:

1.

DESCRIPTION OF SERVICES

 

 

A)

In consideration of the payments to be made pursuant to Section 8 of this
Agreement, Dragon will co-produce the Show with Wynn Las Vegas and Calitri, and
act as executive producer for the production of the Show and, as such, assist in
designing, manufacturing and producing the sets, theatrical and acrobatic
equipment and costumes for the Show, cast and train the artists and performers
who will be part of the Show, and commence rehearsing and preparing the Show in
Belgium and in Las Vegas, all in consultation with and with the collaboration of
Wynn Las Vegas and Calitri, and in accordance with the Show Production Budget
(as hereinafter defined).  Specifically, Dragon shall, without limiting the
generality of the foregoing:


 

(1)

Be responsible to conceive, design, research, develop, test and modify as
directed by Calitri and in consultation with and with the collaboration of Wynn
Las Vegas and Calitri, and in accordance with their specifications (as may be
modified), the following:


 
 

a)

all costumes and props, and their accessories;

 
 

 

 

 
 

b)

all artistic and acrobatic equipment and rigging, and their accessories;

 
 

 

 

 
 

c)

all stage, sets and scenery;

 
 

 

 

 
 

d)

all lighting, video, sound, musical instruments and any other type of equipment,
tools and devices necessary for the performance of each of the acts of the Show;


 

(2)

Be responsible, in consultation with and with the collaboration of Wynn Las
Vegas and Calitri, and in accordance with their specifications (as may be
modified), to manufacture and/or to provide and have ready by the Opening Date,
the following:

 

 

 

 

 

a)

all costumes and props, and their accessories;

 

 

 

 

 

 

b)

all artistic and acrobatic equipment and rigging, and their accessories;

 

 

 

 

 

 

c)

all stage, sets and scenery;

THIS AGREEMENT IS STRICTLY CONFIDENTIAL



--------------------------------------------------------------------------------

 
 

d)

all lighting, video, sound, musical instruments and any other type of equipment,
tools and devices necessary for the performance of each of the acts of the Show;

 
 

 

 

 
 

e)

all computer hardware and software related to the equipment required for the
Show, and their accessories;


 

(3)

Be responsible during the production period of the Show and the Term for the
appropriate physical training of the artists and the technical staff as directed
by Calitri;

 

 

 

 

(4)

Be responsible during the production period of the Show for the housing in
Belgium and local transportation of the artists and the technical staff in
training;

 

 

 

 

(5)

Find, negotiate with and, as and when it may be decided by Dragon and Wynn Las
Vegas, hire under reasonable terms and conditions, all artists, personnel and
staff members of the management, technical, training and production teams which
will be needed for and during the production period of the Show;

 

 

 

 

(6)

Build, purchase or lease as may be decided by Dragon and Wynn Las Vegas training
and rehearsal facilities and equipment and all premises required for the making
of costumes and sets and for administrative purposes during the production
period of the Show;

 

 

 

 

(7)

Be responsible to create and experiment with acrobatic and artistic techniques
as may be required by Calitri for the concept of the Show;

 

 

 

 

(8)

Ensure that the Show is in a presentable and produceable state for the Term and
is of a quality acceptable to the creators and Wynn Las Vegas by the Opening
Date as hereinafter defined; and

 

 

 

 

(9)

Assist Wynn Las Vegas in making all arrangements needed for the transportation
of the artists, personnel and staff members and of items mentioned in
Section 1A)(2) herein which will be needed for and during the Term to the Le
Rêve premises, and to prepare fully and timely all declarations and provide all
such documents as may be required in connection therewith, including without
limitation, immigration and customs officials.


B)

Dragon hereby also undertakes to find and to train in training facilities in
Belgium or elsewhere as may be agreed by both parties and to make available at
all times

THIS AGREEMENT IS STRICTLY CONFIDENTIAL



--------------------------------------------------------------------------------

 

during the Term, replacement and back-up artists to replace, when needed, any
artist who may leave the Show or be injured and become unable to perform in the
Show during the Term, and shall, without limiting the generality of the
foregoing:


 

(1)

Be responsible for the appropriate training of the replacement artists, back-up
artists and injured artists for the Term;

 

 

 

 

(2)

Be responsible when needed for the housing and local transportation in Belgium
of the replacement artists, back-up artists and injured artists in training;

 

 

 

 

(3)

If needed and requested by Wynn Las Vegas, build, purchase, lease, repair and
maintain throughout the Term training and rehearsal facilities and equipment and
provide trainers services in order to properly train the replacement artists,
back-up artists and injured artists needed for the presentation of the Show
during the Term and for any new act of the Show which they might perform during
the Term.  This decision will be made twelve (12) months before the Opening Date
to allow Dragon and Wynn Las Vegas adequate time to determine the best solution;

 

 

 

 

(4)

Find, negotiate with and, as and when it may be decided by Dragon and Wynn Las
Vegas, hire under reasonable terms and conditions, until their final departure
from the rehearsal facilities to Le Rêve where their services may be needed
during the Term, all back-up artists which may be needed for the presentation
and production of the Show during the Term and, if hired by Dragon, pay all
their wages, salaries, fringe benefits, per diem allowances and reimbursement of
expenses until their final departure from the rehearsal facilities;

 

 

 

 

(5)

Generally supervise and have ready, at any time during the Term but subject to
reasonable and appropriate training time, to be mutually agreed, all replacement
artists and back-up artists; and

 

 

 

 

(6)

Assist Wynn Las Vegas in making all arrangements needed for the transportation
of the replacement artists, back-up artists and injured artists to and from Le
Rêve, prepare fully and timely all declaration, and provide all such documents
as may be required in connection therewith, including without limitation by
immigration and customs officials.

 

 

 

THIS AGREEMENT IS STRICTLY CONFIDENTIAL



--------------------------------------------------------------------------------

 

(7)

If needed and requested by Wynn Las Vegas, Dragon further undertakes to maintain
and replace when needed during the Term in accordance with the specifications
(as may be modified) of and as agreed upon with Wynn Las Vegas and Calitri, the
following;


 
 

a)

all costumes and props, and their accessories;

 
 

 

 

 
 

b)

all artistic and acrobatic equipment and rigging, and their accessories;

 
 

 

 

 
 

c)

all stage, sets and scenery;

 
 

 

 

 
 

d)

all lighting, video, sound, musical instruments and any other type of equipment,
tools and devices necessary for the performance of each of the acts of the Show;


 

 

and to assist Wynn Las Vegas in making all arrangements needed for the
transportation of such items to Le Rêve, prepare fully and timely all
declarations, and provide all such documents as may be required, including
without limitation, by immigration and customs officials.


C)

Dragon also agrees to assist and support Wynn Las Vegas in marketing and
promoting the Show and derivative products incorporating or representing any
visual elements of the Show or any trademarks or titles related to the Show to
be sold by Wynn Las Vegas;

 

 

D)

Dragon also agrees and undertakes to maintain the artistic integrity and provide
for the artistic directions of the Show after the Opening Date and during the
Term in accordance with the specifications (as my be modified) of Wynn Las Vegas
and Calitri and hereby also undertakes to continue to ensure that, following to
the Opening Date, the Show is presentable, is of a quality acceptable to Calitri
and the creator(s) of the Show, and meets with their requirement until the end
of the last Show of the Term.

 

 

E)

In providing the foregoing services, Dragon and Wynn Las Vegas accept the
relationship of trust and confidence established between them.  Dragon and
Franco Dragone, representing Dragon, individually, agree to use their best
efforts in furthering the interests of Wynn Las Vegas, and Wynn Las Vegas agrees
to use its best efforts in furthering the interests of Dragon, to provide a
first class entertainment attraction for Le Rêve, and in the performance of
their duties and obligations under this Agreement.  Franco Dragone shall
personally control and oversee the creation, development, artistic direction and
executive production of the Show, and shall be personally responsible for the
creation, development and artistic direction to Wynn Las Vegas.

THIS AGREEMENT IS STRICTLY CONFIDENTIAL



--------------------------------------------------------------------------------

2.

PRODUCTION AND PRESENTATION OF THE SHOW

 

 

A)

Wynn Las Vegas shall, at its sole cost and expense, be the financial producer
and shall present the Show with Dragon as its sole executive and artistic
producer. As financial producer, Wynn Las Vegas shall provide, upon indications
and advice of Dragon and as may reasonably be required by Dragon, all personnel
(including but not limited to technical director, show technicians, engineers,
artistic co-ordinator, artists and other staff), costumes and props, equipments
and rigging and other accessories, stage, sets and scenery, lighting, video,
sound, musical instruments and any other type of equipment, computer hardware
and software, as may be required to produce and to present the Show during the
Term or any Extension thereof.

 

 

 

Any decision relating to the provision of the above personnel and materials for
the production of the Show shall be made jointly by Wynn Las Vegas and Dragon in
accordance with the Show Production Budget, as hereinafter defined. In case of
persistent disagreement between the parties, the final decision shall be made by
Stephen A. Wynn, representing Wynn Las Vegas, in consultation with Franco
Dragone, representing Dragon. The foregoing does not apply to the construction
of the Showroom (as defined below) and its equipment.

 

 

 

Wynn Las Vegas shall further provide and make available at its costs for the
production and presentation of the Show, all of its then supporting corporate
services in human resources, finance and accounting, taxation, legal and
contractual matters, information technologies and procurement as reasonably
requested by Dragon;

 

 

B)

Schedule 1 hereto is the Show Production Budget (the “Show Production Budget”),
which describes the production costs (the “Show Production Costs”) to be
incurred in connection with the production of the Show. Any costs of the nature
set out in the Show Production Budget and incurred by Dragon pursuant to this
Agreement shall be reimbursed to Dragon by Wynn Las Vegas in accordance with
Section 8 hereof.

 

 

C)

All direct, overhead and out-of-pocket expenses incurred by Dragon and its
affiliates after the Opening Date and in connection with the on-going
presentation of the Show, including general supervision and control over
artistic matters, and its administrative overhead and out-of-pocket expenses, as
agreed upon with Wynn, shall be assumed by Wynn Las Vegas and treated as “Show
Operating Expenses”. On a yearly basis, not later than sixty (60) days before
the end of each year of the Term (except the final year), Wynn Las Vegas shall
prepare, in consultation with Dragon, a budget for the Show Operating Expenses
of the forthcoming year, which shall be jointly agreed to by Wynn Las Vegas and
Dragon.

THIS AGREEMENT IS STRICTLY CONFIDENTIAL



--------------------------------------------------------------------------------

3.

THEATRE AND EQUIPEMENT

 

 

A)

The Show shall be presented by Wynn Las Vegas in a first class theatre in the
Le Rêve resort, which theatre shall seat approximately 2000 patrons (the
“Showroom”). The Showroom shall be designed, constructed and laid out or
remodelled, as the case may be, by Wynn Las Vegas in accordance with general
parameters and specifications discussed with Dragon and subject to the Theatre
Construction and Specialized Equipment Budget, including, without limitation,
stage dimensions, sound, backstage services, lighting, and theatrical equipment
required by Dragon. Wynn Las Vegas agrees that the Showroom will have to be
completed and delivered to Dragon dust free for the load in and rehearsal of the
Show by no later than 183 days before the Opening Date, as defined herein, by
which completion and delivery date Wynn Las Vegas shall have obtained all of the
permits, licenses, registrations and certificates necessary for load-in and
installation and no further work on the Showroom shall be required except for
work on minor punch list items performed at times approved by Dragon in its sole
discretion or at times which Dragon is not using the Showroom.

 

 

B)

Wynn Las Vegas shall consult with Dragon at every material stage of the
construction of the Showroom, so as to ensure that it remains suitable for the
Show.

 

 

C)

The costs of the Showroom, which shall include construction expense and
engineering fees, costs of sound, lighting and other theatrical and specialised
equipment set out in Schedule 2, shall be established by Wynn Las Vegas. During
the Term, Wynn Las Vegas shall maintain the Showroom, including its theatrical
and specialised equipment, in good working order, at its sole cost.

 

 

4.

PERFORMANCE OF SHOW


Wynn Las Vegas shall present, at its sole cost and expense, the Show in the
Showroom for a period of ten (10) consecutive years (“Term”) commencing on the
date of the first public performance of the Show (“Opening Date”), which shall
be jointly determined by the parties by no later than December 31, 2003
(provided Wynn Las Vegas receives the proceeds of the financing of Le Rêve by no
later than April 30, 2003), and shall coincide with the opening of Le Rêve.
Notwithstanding the foregoing, Wynn Las Vegas hereby represents and warrants
that such Opening Date shall in no event be later than September 30, 2005.


A)

The Show shall run for approximately ninety (90) minutes with no intermission.
The frequency and number of performances of the Show presented during each year
of the Term shall be determined by mutual agreement of the parties, and shall
take into consideration seasonality, provided that there shall be a minimum of
470 performances of the Show presented during each complete year of the Term.

THIS AGREEMENT IS STRICTLY CONFIDENTIAL



--------------------------------------------------------------------------------

B)

Wynn Las Vegas shall be entitled, with the written consent of Dragon which shall
not be unreasonably refused, to extend the presentation of the Show on the same
terms and conditions set out herein for a further five (5) year period following
the end of the Term (“Extension”), provided that Wynn Las Vegas notifies Dragon
in writing of such desire to extend the presentation of the Show by no later
than the eighth anniversary date of the opening of the Show.

 

 

C)

If after the first twelve months following the Opening Date, the total Show
Revenue (as defined below) shall be less than the total of the Show Operating
Expenses (as defined below) during such 12-month period, Wynn Las Vegas shall
have the right within sixty (60) days following the end of such 12-month period,
to give Dragon written notice that Wynn Las Vegas elects to terminate the run of
the Show, such termination to become effective thirty (30) days from receipt of
such written notice by Dragon. Upon such termination Dragon shall be entitled to
retain all payments received by and pursuant to this Agreement, and Wynn Las
Vegas shall immediately pay to Dragon all amounts due and unpaid pursuant to
this Agreement and any amount or indemnity which Dragon may reasonably and
necessarily have to pay to third parties by reason of such termination.

 

 

D)

If Wynn Las Vegas fails to give Dragon notice of termination pursuant to the
preceding paragraph, Wynn Las Vegas shall have the right to give Dragon a
termination notice within sixty (60) days following the end of each subsequent
year during the Term, provided that the total Show Revenue shall have been less
than the total Show Operating Expenses during such year, such termination to
become effective thirty (30) days from receipt of such notice. Upon such
termination Dragon shall be entitled to retain all payments received by it
pursuant to this Agreement, and Wynn Las Vegas shall immediately pay to Dragon
all amounts due and unpaid pursuant to this Agreement and any amount or
indemnity which Dragon may have to pay to third parties by reason of such
termination.

 

 

5.

EXCLUSIVITY

 

 

A)

During the Term, neither Dragon nor any of its affiliates shall present:


 

(1)

the Show or any other show using same or similar characters or story line as a
live presentation at any place in the world but Le Rêve or any other casino or
hotel owned or controlled by Stephen A. Wynn or Wynn Las Vegas or any other
entity in which Stephen A. Wynn shall have a controlling interest (each a “Wynn
Casino”); and

 

 

 

 

(2)

any show whatsoever at any casino or any casino resort in North America (USA and
Canada) or Macau other than a Wynn Casino. This provision shall also include the
production or creation of any show or theatrical

THIS AGREEMENT IS STRICTLY CONFIDENTIAL



--------------------------------------------------------------------------------

 

 

presentation at any theatre or performance venue in North America (USA and
Canada) or Macau located within five miles of any Wynn Casino.


 

The foregoing does not apply to:


 

(1)

Services provided in connection with a Céline Dion production show to be
presented in Las Vegas or its replacement show; and

 

 

 

 

(2)

Services provided in connection with “Mystere” and/or “O” in Las Vegas, Nevada.


B)

During the Term, Dragon shall be entitled, at its sole discretion, to prevent
Wynn Las Vegas or any other Wynn Casino from presenting, directly or indirectly.


 

(1)

the Show or any other show using same or similar characters or story line as a
live presentation at any place in the world but a Wynn Casino; and

 

 

 

 

(2)

any other show whatsoever, provided that such other show is similar in type to
those being or having been created, produced or presented by or through Dragon
or any of its affiliates at the time Wynn Las Vegas would be willing to present
or produce such other show. Without limiting the foregoing it is agreed that
such other shows would include any show of the nature of a theatre play,
musical, opera, circus style show and any other production involving many
performers or disciplines. In the event Wynn Las Vegas would be willing to
present such other show at any place anywhere in the world, Dragon or any of its
affiliates shall have a right of first refusal to create and/or produce said
other show at the conditions proposed by Wynn Resort. Dragon’s right of first
refusal shall be exercised in a timely manner.


6.

FlNANCIAL MATTERS

 

 

A)

Wynn Las Vegas shall advance to Dragon the funds as may be required for the
payment of Dragon’s share of the Show Production Costs, according to approved
cash flows required for the ongoing development and production of the Show.

 

 

 

Dragon shall open and maintain a separate bank account (“Show Bank Account”)
with a bank to be mutually agreed by the parties hereto which shall be used
solely for depositing all advances of Wynn Las Vegas to Dragon for its share of
the Show Production Costs and for Dragon to make all payments of Show Production
Costs which it has to incur pursuant to this Agreement.

 

 

 

All advances made by Wynn Las Vegas to Dragon to pay such Show Production Costs
shall be deposited by Dragon in the Show Bank Account and shall be used by
Dragon solely for the purpose of making all payments of Show Production Costs
(any interest accrued in the Show Bank Account shall also be used by Dragon to
pay Show Production Costs).

THIS AGREEMENT IS STRICTLY CONFIDENTIAL



--------------------------------------------------------------------------------

B)

Not less than ten (10) days before the beginning of each quarterly period
following the execution of this Agreement, Dragon shall submit to Wynn Las Vegas
a statement (“Quarterly Statement of Cash Requirements”) based on the Show
Production Budget, as modified from time to time by mutual consent of the
parties hereto, showing:


 

(1)

An estimate of the Show Production Costs estimated to be incurred by Dragon
during the quarterly period immediately following such notice, broken down into
each of the categories specified in the Show Production Budget or such greater
detail as may be required by Wynn Las Vegas to the extent such information is
available;

 

 

 

 

(2)

The amount of all cash balances expected to be held in such account as of the
first day of such quarterly period; and

 

 

 

 

(3)

The total amount required to be paid to Dragon by Wynn Las Vegas in order to
meet such Show Production Costs to be incurred by Dragon during said quarter.

 

 

 

 

 

The Quarterly Statement of Cash Requirements submitted by Dragon shall, if
requested, be accompanied by the Show Bank Account statements for the previous
quarter (or, if such bank statement is not available at such time, Dragon shall
provide same to Wynn Las Vegas as soon as it receives it), and upon request by
Wynn Las Vegas, Dragon shall also provide Wynn Las Vegas with a bank
reconciliation showing the total amount of Show Production Costs actually paid
from the Show Bank Account for the previous quarter as compared to the amount of
funds requested on the Quarterly Statement of Cash Requirements for the same
quarter accompanied, if required by Wynn Las Vegas, by sufficient supporting
documentary evidence in that regard. Wynn Las Vegas shall approve or disapprove
the Quarterly Statement of Cash Requirements by the start of the applicable
quarterly period, and, on a monthly basis after its approval, cause to be
deposited in the Show Bank Account the necessary portion of the contribution
requested to fund the Show development and production, subject to the
constraints of the Disbursement Agreement for the Le Rêve project.


C)

Wynn Las Vegas shall at its own expense at all reasonable times through its on
site representative or others, have the right to examine, analyze, copy any and
all documents, books and records of Dragon relating to the Show Production Costs
and the Show Bank Account, and to have same audited by its representatives.

THIS AGREEMENT IS STRICTLY CONFIDENTIAL



--------------------------------------------------------------------------------

D)

Wynn Las Vegas will retain control over all financial matters, including timing
of disbursements, concerning the Show provided, however, that Wynn Las Vegas
will fully and meaningfully consult Dragon as reasonably requested from time to
time by Dragon, especially with regards to all financial matters dealing with
creative and artistic elements of the Show.

 

 

E)

Wynn Las Vegas shall have the right to place one or more on site representatives
in Belgium where Dragon will conduct its development and co-production
activities for the Show. The representative(s) shall have the authority and
responsibility to act on behalf of Wynn Las Vegas with regard to financial
matters affecting the production of the Show. Wynn Las Vegas shall consult with
Dragon with regard to the choice of the representative(s).

 

 

 

The representative shall, in conjunction with Dragon, determine all policies and
procedures affecting the use of Wynn Las Vegas funds, including without
limitation, methods of procurement (including bidding procedures), budget
preparation and approvals, methods of accounting and document control procedures
(including disbursements), and any other activity that potentially requires the
expenditure of the funds by Wynn Las Vegas in direct connection with the Show.

 

 

F)

Dragon shall provide adequate office space and support for the
representative(s).

 

Nothing contained herein is intended to hinder Dragon’s or its affiliates’
control of the creative aspects including the process of production of the Show.
The parties agree that the presence and exercise of powers delegated to the
representative(s) are to be exercised in the best interest of the Show.

 

 

 

Although the parties anticipate that much of the Show development design and
production will occur in Belgium, it is the parties’ mutual intent to have, if
possible, elements carried out within North America during the development and
Production Period.

 

 

G)

The parties mutually understand and recognise that for the production process or
for the benefit of the creative process it will be necessary to fabricate some
materials in Belgium as long as the quality (according to industry standards,
cost efficiency and after delivery services) is equal to or greater than that
which may be available in the United States. All payments by Wynn Las Vegas to
Dragon or affiliates, for the costs and expenses defined in Section 2 herein,
shall be based upon Budgets, other documentation and supporting schedules of
deliverables as mutually agreed upon by the parties. All aspects of the Show
Production Budget, including all pre-production expenses, set design and
fabrication, other scenic elements, training and rehearsal expenses, travel
expenses for Dragon’s personnel shall be disbursed in accordance with the Show
Production Budget and Show Production requirements in accordance with the
financial and administrative

THIS AGREEMENT IS STRICTLY CONFIDENTIAL



--------------------------------------------------------------------------------

 

procedures established by Dragon and Wynn Las Vegas and approved by Wynn Las
Vegas. All expenses requiring a disbursement of over US$50,000 shall be approved
in advance by Wynn Las Vegas. Franco Dragone shall be entitled to travel First
Class at all times. Louis Parenteau and Patrice Bilodeau shall be permitted
Business Class travel within Europe (for flights over two hours) and to North
America. All documents related to the Show Production or operation are subject
to audit by the representative(s).

 

 

H)

Wynn Las Vegas acknowledges and agrees that a fair allocation of Dragon’s or its
affiliates’ general overhead will be chargeable to the Show as part of the Show
Production Costs and of the Show Operating Expenses. Such amounts shall be
pre-approved by Wynn, allocated fairly based upon generally accepted US
accounting principles and be a part of all Budgets contemplated hereunder. In
the event that any dispute arising out of or in connection with this Section
cannot be resolved between Dragon and the representative(s) of Wynn Las Vegas or
Kenneth Wynn, then Stephen A. Wynn in consultation with Franco Dragone
representing Dragon shall have the sole authority to resolve such dispute.

 

 

I)

The parties agree that, until a different amount is established by the parties
in the manner set out in this Section 6, an amount of US$25,000 per month shall
be charged to the Show in respect of the overhead referred to in Section 6H). 
Notwithstanding the foregoing it is acknowledged that unless the parties
otherwise agree, the maximum amount payable to Dragon hereunder before the
Opening Date and to be included in the Show Production Costs shall not exceed
US$850,000 in total.

 

 

7.

ENHANCEMENTS


Dragon acknowledges that Wynn Las Vegas may incur on a cumulative basis, up to
US$1,000,000 in costs per year during the first nine years of the Term and, if
the Term is extended, during each year of the Extension, for replacement of one
or more segments of the Show with new acts (“Enhancements”), which new acts may
include new costumes, lighting, equipment and new choreographies. Dragon agrees
that the terms and conditions of this Agreement shall apply to such Enhancements
and to render its services with respect to such Enhancements in accordance with
the terms and conditions of this Agreement.


8.

COMPENSATION

 

 

A)

As compensation to Dragon, Wynn Las Vegas shall pay to Dragon:


 

(1)

In respect of each period of three months during the Term and any extension
thereof (“Fiscal Quarter”), a non-refundable amount equal to twenty percent
(20%) of the Show Net Profits. The Show Net Profits is the amount by which all
of the Show Revenue (as defined below) for any

THIS AGREEMENT IS STRICTLY CONFIDENTIAL



--------------------------------------------------------------------------------

 

 

Fiscal Quarter exceeds the sum of the Show Operating Expenses (as defined below)
for such Fiscal Quarter (the “Show Net Profits”).

 

 

 

 

(2)

Reimbursement of all Show Production Costs incurred by Dragon pursuant to
Sections 1 and 2 hereof.

 

 

 

 

(3)

Reimbursement of all indirect costs and general overhead expenses incurred by
Dragon pursuant to Sections 6.H) and 6.I) hereof.

 

 

 

 

(4)

Reimbursement of all direct operating and follow up costs incurred by Dragon
during the Fiscal Quarter.


B)

Wynn Las Vegas shall retain for its own account all of the Net Ticket Revenue
from the Show, and all of the Show Net profits, subject to the amounts payable
to Dragon under this agreement.

 

 

C)

As used herein:


 

(1)

“Show Revenue” means, for each Fiscal Quarter, the sum of


 
 

a)

100% of Net Ticket Revenue for the Show; and

 
 

 

 

 
 

b)

100% of the gross proceeds (being gross revenue less sales and entertainment tax
only, if any) for the sale of food and beverages sold in or immediately adjacent
to the Showroom;


 

(2)

“Show Operating Expenses” means, for each Fiscal Quarter, the sum of:


 
 

a)

Any royalty amount paid by Wynn Las Vegas to Calitri during such Fiscal Quarter
calculated directly on the Net Ticket Revenue;

 
 

 

 

 
 

b)

All direct operating expenses including but not limited to Showroom and
equipment maintenance costs (as opposed to major replacement costs) incurred by
Wynn Las Vegas in connection with the presentation of the Show during such
Fiscal Quarter;

 
 

 

 

 
 

c)

All direct expenses incurred by Wynn Las Vegas during such Fiscal Quarter in the
sale of food and beverages in or immediately adjacent to the Showroom;

 
 

 

 

 
 

d)

During the first twenty-four (24) months following the Opening Date only, such
portion of the aggregate (i) initial launch advertising and promotional campaign
expenses, and (ii) pre-opening operating expenses (a budget for which shall have
been agreed by the parties) relating to the presentation of the Show, each paid
by Wynn Las Vegas, attributable to such Fiscal Quarter,

THIS AGREEMENT IS STRICTLY CONFIDENTIAL



--------------------------------------------------------------------------------

 
 

 

as shall be determined based on amortising all of such expenses on a
straight-line basis over such 24-month period;

 
 

 

 

 
 

e)

During the first sixty (60) months following the Opening Date only:


 
 

 

(i)

such portion of the Show Production Costs paid by Wynn Las Vegas;

 
 

 

 

 

 
 

 

(ii)

such portion of any guaranteed creation fee paid to Calitri; and

 
 

 

 

 

 
 

 

(iii)

such portion of the costs incurred with name searches for the Show and filing
and registration of trademarks in respect of the Show attributable to such
Fiscal Quarter,

 
 

 

 

 

 
 

 

as shall be determined based on amortising of all such costs on a straight-line
basis over such 60-month period.


 
 

f)

In respect of the amortisation of the capital costs of all sound, lighting and
other equipment purchased by Wynn Las Vegas for Enhancement, during a period of
sixty (60) months only following the purchase of such equipment, such portion of
such costs paid by Wynn Las Vegas, attributable to such Fiscal Quarter, as shall
be determined based on amortising such costs on a straight-line basis over such
period of time; and

 
 

 

 

 
 

g)

Six percent (6%) of one hundred percent (100%) of Net Ticket Revenues from the
Show, which amount shall include the value of all complimentary tickets
distributed by Wynn Las Vegas. Such amount retained by Wynn Las Vegas is deemed
to compensate Wynn Las Vegas for all the costs incurred for the construction or
remodelling costs of the Theatre and Showroom (as defined above).

 
 

 

 

 
 

h)

An amortisation of the financing expenses of the advances on royalties made to
the creators of the Show before the Opening Date, at Wynn Las Vegas’ average
cost of debt, incurred prior to the Opening Date. Such amortisation shall be
over a period of 24-months from the Opening Date. The financing expenses of the
remaining balance of the advance on royalties to the creators of the Show shall
be based upon Wynn Las Vegas’ cost of debt as computed quarterly.

 
 

 

 

 
 

i)

All operating expenses incurred by Dragon and any of its affiliates, including
without limitation Calitri, pursuant to this Agreement or any other agreement
relating to the Show and reimbursed by

THIS AGREEMENT IS STRICTLY CONFIDENTIAL



--------------------------------------------------------------------------------

 
 

 

Wynn Las Vegas to Dragon or any such affiliates during such Fiscal Quarter.


 

(3)

The “Net Ticket Revenue” shall be equal to the gross ticket price of all tickets
sold or given away as complimentaries by Wynn Las Vegas less admission,
entertainment and sales taxes, if any, levied on such price.


D)

For the purpose of the definitions above, Show Production Costs, Show
pre-opening costs and Show Operating Expenses shall not include, unless
otherwise stated,


 

(1)

except for financing expenses relating to advance on royalties to the creators
of the Show, any interest and any other financing expenses incurred by Wynn Las
Vegas,

 

 

 

 

(2)

except as specifically provided above, any costs of a capital nature and any
amortisation in respect thereof, except amortisation in the manner set forth
above,

 

 

 

 

(3)

any costs and expenses relating to the Showroom, excluding its maintenance costs
but including its theatrical and specialised equipment; and

 

 

 

 

(4)

any income taxes, real estate taxes, capital taxes or similar taxes, levies and
duties payable by Wynn Las Vegas.

 

 

 

D)

E)

All sums payable to Dragon pursuant to Section 8.A)(1) hereof shall be payable
as follows:


 

Within ten (10) business days following each month of each Fiscal Quarter, Wynn
Las Vegas shall provide Dragon with a statement showing the total Show Revenue
received by Wynn Las Vegas and the total Show Operating Expenses incurred by
Wynn Las Vegas over such month, and Wynn Las Vegas shall pay to Dragon together
with such statement twenty percent (20%) of the Show Net Profits, if any, for
such month.  Then, within fifteen (15) days following the end of each Fiscal
Quarter during the Term, Wynn Las Vegas shall provide Dragon with a quarterly
statement (the “Quarterly Net Profit Statement”) showing (i) the total Show
Revenue received by Wynn Las Vegas and the total Show Operating Expenses
incurred by Wynn Las Vegas over such Fiscal Quarter, and (ii) the portion of the
Show Net Profits due and payable to Dragon for such Fiscal Quarter, and Wynn Las
Vegas shall remit to Dragon together with such statement the portion of the Show
Net Profits then still due and payable to Dragon.

 

 

 

Within forty-five (45) days after the end of each Year during the Term, Wynn Las
Vegas shall provide Dragon with a yearly statement showing (i) the total Show
Revenue received by Wynn Las Vegas and the total Show Operating Expenses
incurred by Wynn Las Vegas over such Year, (ii) the amount of any adjustment
required to the Show Net Profits as set forth below, and (iii) the portion of
the

THIS AGREEMENT IS STRICTLY CONFIDENTIAL



--------------------------------------------------------------------------------

 

Show Net Profits due and payable to Dragon, or refundable to Wynn Las Vegas, for
such Year based upon the actual results of each Fiscal Quarter, and Wynn Las
Vegas shall remit to Dragon together with such statement the portion of the Show
Net Profits due and payable to Dragon, if any.  Any refund due to Wynn Las Vegas
from Dragon may be applied against future quarterly Show Net Profits due and
payable to Dragon until fully paid.  If, on termination or expiration, a refund
remains due to Wynn Las Vegas, such refund shall be paid within ten (10) days
after said expiration or termination in immediately available US$funds or bank
draft as per Wynn Las Vegas’ written instructions.

 

 

 

All sums payable to Dragon pursuant to Sections 8.A)(2), (3), (4) and (5) shall
be payable within ten (10) days after issuance by Dragon of invoices in respect
thereof accompanied by appropriate supporting document.

 

 

E)

All of the aforesaid amounts payable to Dragon shall be paid by Wynn Las Vegas
in immediately available US$ funds or bank draft as per Dragon’s written
instructions.

 

 

9.

TERMINATION

 

 

 

 

 

A)

This Agreement shall automatically terminate:


 

(1)

if Wynn Las Vegas files a petition in bankruptcy or is adjudicated a bankrupt or
if a proceeding, petition or notice in bankruptcy, voluntary or involuntary, is
filed against Wynn Las Vegas or if Wynn Las Vegas becomes insolvent or makes an
assignment for the benefit of its creditors or an arrangement pursuant to any
bankruptcy law or if Wynn Las Vegas discontinues its business or if a receiver
is appointed for it or its business or if a suspension of payments is given by
any court of competent jurisdiction in respect of Wynn Las Vegas; or

 

 

 

 

(2)

if either party violates any of the terms or conditions  of this Agreement,
provided the other party gives sixty (60) days’ notice in writing of such
violation, and such violation is not remedied within said sixty (60) days; or

 

 

 

 

(3)

the complete run of the Show is at any time cancelled; or

 

 

 

 

(4)

upon termination of the License agreement for the Show between Wynn Las Vegas
and Calitri, unless the option set forth in Section 14 has been exercised and
remains in effect and a separate Production Services Agreement for the Other
Show has not been executed; or

 

 

 

 

(5)

if Franco Dragone dies or becomes completely disabled before the Opening Date
and Wynn Las Vegas elects at its discretion to terminate this agreement by
giving Dragon written notice to that effect, provided such written notice is
given within a period of sixty (60) days following  death or disability.

THIS AGREEMENT IS STRICTLY CONFIDENTIAL



--------------------------------------------------------------------------------

B)

If the Agreement herein is terminated in accordance with any of the provisions
of Section 9.A), then all compensation theretofore accrued shall become due and
payable immediately to Dragon and Wynn Las Vegas shall indemnify Dragon for all
costs, expenses and charges reasonably and necessarily payable by Dragon to
employees or contractors and other third parties as may reasonably and
necessarily result from such termination, and Dragon shall not be obligated to
reimburse Wynn Las Vegas for any payment theretofore paid by Wynn Las Vegas to
Dragon.

 

 

10.

TAXES AND ASSESSMENTS

 

 

A)

All payments and compensation hereinabove provided are exclusive of any taxes of
any nature and of any government whatsoever, whether the fiscal law is in force
presently or at any time in the future, except for income taxes, but are subject
to withholding taxes, if any.

 

 

B)

The parties hereto agree to cooperate with each other to obtain the appropriate
certificates of reduction or exemption of taxes, wherever applicable.

 

 

11.

BOOKS AND RECORDS

 

 

A)

Wynn Las Vegas shall keep or have any assignees or licensees of Wynn Las Vegas
rights keep accurate books of account and records covering all transactions
relating to this Agreement and Dragon or its nominees shall have the right upon
notice and at all reasonable hours during any business day to an examination of
said books of account and records and all other documents and materials, whether
in the possession of Wynn Las Vegas or any assignees or sublicensees of Wynn Las
Vegas’ rights or otherwise, with respect to the subject matter and the terms of
this Agreement, and shall have free and full access thereto for the purpose of
taking extracts or copies thereof.

 

 

B)

Dragon shall keep accurate books of account and records covering all
transactions performed by Dragon pursuant to the terms of this Agreement and
Wynn Las Vegas or its nominees shall have the right upon notice and at
reasonable hours during any business day to an examination of said books of
account and records with respect to the amounts reimbursable to Dragon under the
terms of this Agreement, and shall have free and full access thereto for the
purpose of taking extracts or copies thereof.

 

 

12.

INDEMNITIES OF DRAGON

 

 

A)

Dragon agrees to indemnify and hold harmless Wynn Las Vegas, its members,
managers, directors, officers and agents and all others claiming by, through or
under Wynn Las Vegas against any claims, demands, suits, losses, costs, expenses
(including, without limitation, reasonable counsel fees, costs and
disbursements), damages or recoveries (including, without limitation, any
amounts paid by Wynn

THIS AGREEMENT IS STRICTLY CONFIDENTIAL



--------------------------------------------------------------------------------

 

Las Vegas in settlement), suffered, paid, incurred or assumed by Wynn Las Vegas,
its members, managers, directors, officers, agents and all other claiming by,
through or under Wynn Las Vegas by reason of any breach or non-performance of
any representation, warranty or covenant of Dragon contained in this Agreement,
or by Dragon’s negligence or willful misconduct.

 

 

B)

Wynn Las Vegas shall notify Dragon in writing of the existence of any such
claim, demand or suit, which if sustained, would give rise to liability on the
part of Dragon hereunder, promptly after Wynn Las Vegas has knowledge of any
such claim, demand or suit. Dragon shall have the option to designate counsel to
defend any such claim, demand or suit designated by it and shall control such
defense. Wynn Las Vegas shall cooperate in the defense of any such claim, demand
or suit and may participate in the defense of any such claim, demand or suit
with counsel of its own choosing (if Wynn Las Vegas does not approve counsel
designated by Dragon) at its own expense, it being understood that Dragon shall
not be responsible for the payment of any fees of any such counsel.  Wynn Las
Vegas shall not take any action to compromise or settle any such claim, demand
or suit unless consented to in writing by Dragon.

 

 

13.

INDEMNITIES OF WYNN LAS VEGAS

 

 

A)

Wynn Las Vegas agrees to indemnify and hold harmless Dragon, its directors,
officers and agents and all others claiming by, through or under Dragon against
any claims, demands, suits, losses, costs, expenses (including, without
limitation, reasonable counsel fees, costs and disbursements), damages or
recoveries (including, without limitation, any amounts paid by Dragon in
settlement), suffered, paid, incurred or assumed by Dragon, its directors,
officers, agents and all other claiming by, through or under Dragon by reason of
any breach or non-performance of any representation, warranty or covenant of
Wynn Las Vegas contained in this Agreement, or by Wynn Las Vegas’s negligence or
willful misconduct.

 

 

B)

Dragon shall notify Wynn Las Vegas in writing of the existence of any such
claim, demand or suit, which if sustained, would give rise to liability on the
part of Wynn Las Vegas hereunder, promptly after Dragon has knowledge of any
such claim, demand or suit. Wynn Las Vegas shall have the option to designate
counsel to defend any such claim, demand or suit designated by it and shall
control such defense. Dragon shall cooperate in the defense of any such claim,
demand or suit with counsel of its own choosing (if Dragon does not approve
counsel designated by Wynn Las Vegas) at its own expense, it being understood
that Wynn Las Vegas shall not be responsible for the payment of any fees of any
such counsel Dragon shall not take any action to compromise or settle any such
claim, demand or suit unless consented to in writing by Wynn Las Vegas.

THIS AGREEMENT IS STRICTLY CONFIDENTIAL



--------------------------------------------------------------------------------

14.

OPTION

 

 

Wynn Las Vegas or an affiliate has been granted an option to produce and present
a second new first-class theatrical entertainment attraction (the “Other Show”)
to be presented at Le Rêve or another Wynn Casino, which option shall be
exercised by no later than December 31, 2003.  Wynn Las Vegas hereby represents
and agrees that in the event the option is exercised, then it or its affiliate
shall hire and retain the services of Dragon on terms and conditions no less
favourable to Dragon than those provided in this Agreement.

 

 

15.

MISCELLANEOUS

 

 

A)

This Agreement together with any attachments hereto shall be the definitive
Agreement between the parties and define each party’s rights and obligations to
the other. This Agreement may be modified with the consent of both parties only
by written amendment, which, upon execution shall become a part of this
Agreement with the same full force and effect as if first written.

 

 

B)

Dragon acknowledges that Wynn Las Vegas and its affiliates conduct businesses
that are subject to and exist because of privileged licenses issued by
governmental authorities in the State of Nevada and elsewhere that regulate
gaming and related matters.  In the event Dragon is found unsuitable by the
appropriate governmental authority or if Wynn Las Vegas is advised by such
governmental authority to terminate its relationship with Dragon, or Wynn Las
Vegas reasonably determines, based on its internal compliance investigation and
based on substantial, objective and evidenced elements, that it is required to
terminate its relationship with Dragon to avoid the loss of its privileged
licenses or receive sanctions, Wynn Las Vegas shall be entitled to terminate the
agreement between the parties without liability to Dragon except for the
obligation to pay all costs incurred to the date of such termination.

 

 

 

Notwithstanding the above, Dragon shall be allowed an opportunity to pursue any
appeal rights it may have with respect to any governmental determination which
Wynn Las Vegas is using as the basis of exercising its termination rights.

 

 

 

If this Agreement is terminated for any reason other than as a result of
Dragon’s activities as referred to above or as otherwise provided in this
Agreement, Dragon shall be entitled to full indemnification by Wynn Las Vegas
for all and any provable losses incurred by Dragon due to such termination.

 

 

C)

Each party undertakes not to disclose the existence of this Agreement to any
third party except to its professional advisors and its consultants and to such
other persons as is reasonably required in order to consummate the transactions
contemplated herein.

THIS AGREEMENT IS STRICTLY CONFIDENTIAL



--------------------------------------------------------------------------------

 

This paragraph shall survive the termination of this Agreement. This
confidentiality restriction does not apply in the event of litigation between
the parties in relation to this Agreement, or in the event its disclosure is
compelled by law or regulation or by order of any court or regulatory authority
having jurisdiction over one of the parties.  In this regard, Dragon
acknowledges and agrees that this Agreement may be required to be disclosed by
Wynn Las Vegas and its affiliates in connection with the financing of Le Rêve.

 

 

D)

This Agreement shall be governed by and construed in accordance with the laws
and of the State of Nevada, without regard to conflict of laws principles, and
the parties hereby consent to the exclusive jurisdiction of the state or federal
court located in Clark County, Nevada, for any dispute arising out of or
relating to this Agreement.

 

 

E)

Neither this Agreement nor any rights or obligations conveyed hereunder may be
transferred, assigned, or delegated (including by sublicense) without the
written consent of the other party, which consent may be withheld for any reason
whatsoever. Notwithstanding the foregoing, this Agreement may be assigned by
Wynn Las Vegas or Dragon to any of its affiliated entities, without the prior
consent of the other party; provided that such assignment shall not discharge or
otherwise affect the obligations of  the assignor to perform, fulfil and satisfy
its obligations and responsibilities hereunder. This Agreement shall inure to
the benefit of and be binding upon the parties hereto and each of their
respective successors, permitted assigns, administrators and/or legal
representatives.

 

 

F)

Faxed signatures shall be sufficient to bind each party to this Agreement and
this Agreement may be executed in one or more counterparts, which shall form
together the entire Agreement between the parties.

 

 

G)

Nothing herein contained shall constitute a partnership or joint venture between
the parties hereto. No party shall act in any manner contrary to the terms of
this Section 15.G) and no party shall become liable by any representation, act
or omission of the other.

 

 

H)

Except as otherwise specifically set forth above, however, nothing contained
herein shall be interpreted or construed as creating on Dragon, its staff and
personnel, including Franco Dragone, an obligation to devote time and resources
on an exclusive basis.

 

 

I)

This Agreement constitutes the complete and exclusive agreement between the
parties and replaces and supersedes all prior agreements, negotiations,
statements, memoranda and understandings with respect to its subject matter.

THIS AGREEMENT IS STRICTLY CONFIDENTIAL



--------------------------------------------------------------------------------

J)

The voiding of any provision of this Agreement by any Court shall not serve as
to void or place in less than full force and effect any other provision of this
Agreement.


This Agreement is agreed to and accepted this 31st day of October 2002 by those
parties whose duly authorized signatures are set forth below:


 
PRODUCTIONS DU DRAGON S.A.

 

 

WYNN LAS VEGAS L.L.C.

 

 
 

 

 

 

 
 

Per:

WYNN RESORTS HOLDINGS, LLC
Its Sole Member

 

 
 

Per:

VALVINO LAMORE, LLC,
Its Sole Member

 

 
 

Per:

WYNN RESORTS, LIMITED
Its Sole Member

 

 
 

 

 

 

Per:

/s/ FRANCO DRAGONE

 

Per:

/s/ STEPHEN A. WYNN

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

Franco Dragone

 

 

Stephen A. Wynn,
Chairman and Chief Executive
Officer

 

As to the personal obligations in Section 1.E):

/s/ FRANCO DRAGONE

 

--------------------------------------------------------------------------------

 

Franco Dragone, individually

 

THIS AGREEMENT IS STRICTLY CONFIDENTIAL



--------------------------------------------------------------------------------

SCHEDULE 1

SHOW PRODUCTION BUDGET

Artistic Direction & Development
 

$

5,362,242

 

Production Development
 

$

6,652,293

 

Show Components
 

$

4,933,351

 

Logistics & Travel
 

$

5,452,114

 

Creation Fee
 

$

2,000,000

 

TOTAL PRODUCTION BUDGET
 

$

24,400,000

 



--------------------------------------------------------------------------------

SCHEDULE 2

CONSTRUCTION BUDGET

Theater Construction:
 

 

 

 

 
Base Construction

 

$

32,259,917

 

 
Interiors

 

$

3,341,914

 

 
Theatrical Equipment

 

$

22,784,377

 

 
Sub Total

 

$

58,386,208

 

Soft Costs
 

 

 

 

 
Design/Engineering/CM Expenses

 

$

3,196,197

 

 
Sub Total

 

$

3,196,197

 

Project Contingency
 

 

 

 

 
Construction Contingency

 

$

2,919,310

 

 
Soft Costs Contingency

 

$

79,905

 

 
Sub Total

 

$

2,999,215

 


16.
 

 

Estimated Contractor Fee

 

$

1,335,811

 

17.
 

 

TOTAL DESIGN & CONSTRUCTION

 

$

65,917,431

 

THIS AGREEMENT IS STRICTLY CONFIDENTIAL